UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Global X Funds (Exact name of registrant as specified in its charter) State of Delaware See Below (State of incorporation or organization) (I.R.S. Employer Identification No.) 220 Fifth Avenue, 20th Floor New York, NY (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be Registered Exchange I.R.S. Employer Identification Number Global X FTSE Nordic 30 ETF NYSE Arca, Inc. 26-3251536 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[ X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates:333-151713 Securities to be registered pursuant to Section 12(g) of the Exchange Act:None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered: Reference is made to Pre-Effective Amendment No. 3 to the Registrant’s registration statement on Form N-1A, filed with the Securities and Exchange Commission (“SEC”) on November 3, 2008 pursuant to paragraph (a) of Rule 485 under the Securities Act of 1933 (Securities Act file number 333-151713 and Investment Company Act file number 811-22209). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. Item 2. Exhibits 1. Registrant’s Declaration of Trust, incorporated herein by reference to Exhibit (a)(2) to the Registrant’s Pre-Effective Amendment No. 1 to the registration statement on Form N-1A filed August 15, 2008 (File Nos. 333-151713; 811-22209). 2. Registrant’s Amended and Restated Schedule A to the Declaration of Trust dated December 5, 2008, incorporated herein by reference to Exhibit (a)(3) to the Registrant’s Post-Effective Amendment No. 2 to the registration statement on Form N-1A filed January 20, 2009 (File Nos. 333-151713; 811-22209). 3. Registrant’s Certificate of Trust, incorporated herein by reference to Exhibit (a)(1) to the Registrant’s Pre-Effective Amendment to the registration statement on Form N-1A filed June 17, 2008 (File Nos. 333-151713; 811-22209). 4. Registrant’s By-Laws, incorporated herein by reference to Exhibit (b) to the Registrant’s Pre-Effective Amendment No. 1 to the registration statement on Form N-1A filed August 15, 2008 (File Nos. 333-151713; 811-22209). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date: August 11, 2009 GLOBAL X FUNDS By:/s/ Bruno del Ama Bruno del Ama President
